Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 13, 2015

                                      No. 04-14-00621-CV

                                IN THE INT OF CJT, A Child,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,848
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
        The filing of the reporter’s record from a June 24, 2014 hearing is required to complete
the appellate record in this appeal. This court previously identified Ms. Leticia Escamilla as the
court reporter responsible for preparing the June 24, 2014 record. On January 30, 2015, Ms.
Escamilla filed a notification of late record stating that the June 24, 2014 record had not been
filed because appellants had failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and that appellants are not entitled to appeal without paying the fee. By
order dated February 3, 2015, appellant were ordered to provide proof of payment.

        On February 11, 2015, appellants responded to this court’s order providing proof of
payment and stating this court’s order was appellants’ first notice that payment was due because
the court reporter had failed to communicate with the appellants’ attorney regarding payment. It
is therefore ORDERED that Ms. Escamilla file the reporter’s record from the June 24, 2014
proceeding in this court no later than February 20, 2015. NO FURTHER EXTENSIONS
WILL BE GRANTED. Appellants’ brief must be filed no later than thirty days from the date
Ms. Escamilla files the June 24, 2014 record.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court